Citation Nr: 0906419	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
psychiatric disability, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  The record reflects that the RO has treated 
the Veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) as a new claim and adjudicated it as 
such in an April 2008 rating decision.  The Board notes that 
an unappealed rating decision in August 2004 denied service 
connection for psychiatric disability claimed as anxiety and 
depression.  PTSD is a type of anxiety disorder and therefore 
would be included in the earlier denial.  The Board has 
framed the issue on appeal accordingly.

In connection with his appeal, the Veteran testified at a 
hearing before a Decision Review Officer at the RO in October 
2007.  He also provided testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2008 and accepted such hearing in lieu of an in-person 
hearing the Board.  See 38 C.F.R. § 20.700(e) (2006).  A 
transcript of each hearing is associated with the claims 
file.

After the hearing, the Veteran submitted additional evidence 
in support of his appeal, and a waiver of his right to have 
the evidence initially considered by the RO was received in 
December 2008.





FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO 
denied service connection for psychiatric disability.

2.  The evidence associated with the claims file subsequent 
to the August 2004 includes evidence that relates to an 
unestablished fact necessary to substantiate the claim; is 
not cumulative or redundant of evidence already of record; 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Analysis

The Veteran was initially denied service connection for 
psychiatric disability in an August 2004 rating decision 
based on the RO's determination that the evidence failed to 
show that he had been clinically diagnosed with a psychiatric 
disorder.  Although the Veteran initiated an appeal of this 
decision, he did not perfect his appeal with the submission 
of a substantive appeal in response to a Statement of the 
Case issued in July 2005.

The subsequently received evidence includes medical evidence 
showing that the Veteran has been diagnosed with acquired 
psychiatric disorders and that he gave a history of 
psychiatric problems dating back to his time in service.  At 
the hearing before the undersigned in November 2008, the 
Veteran testified that his symptoms of anxiety and depression 
began during service.  He attributed these symptoms to 
various stressors, to include the suicide of another marine 
in his barracks with whom the Veteran was friendly.  In a 
December 2008 statement, a person who served with the Veteran 
indicated that he recalled the incident in which a fellow 
marine committed suicide in the barracks.

The foregoing evidence is neither cumulative nor redundant of 
the evidence previously of record.  In addition, in the 
Board's opinion, it is sufficient to raise a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material, and reopening of the claim is in order.   


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for psychiatric disability 
is granted.  



REMAND

The Veteran essentially contends that he developed chronic 
anxiety and depression in service.  He believes that these 
symptoms developed because of various incidents in service, 
to include the suicide mentioned above.  Although the medical 
evidence shows that the Veteran has been diagnosed with 
various acquired psychiatric disorders, there is no medical 
opinion specifically addressing the etiology of the diagnosed 
disorders and the Veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
currently present acquired psychiatric disorders.  In the 
Board's opinion, such an examination is required to comply 
with VA's duty to assist the Veteran in the development of 
the facts pertinent to this claim.  In addition, any more 
recent VA outpatient records pertinent to the Veteran's claim 
should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions: 

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since December 
2007.  If the Veteran identifies any 
other outstanding evidence medical 
records pertinent to his claim, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records. 

2.  Then, the Veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist.  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during service or is otherwise 
etiologically related to service.  The 
rationale for each opinion expressed must 
also be provided.

3.  Then, the RO or the AMC  should 
undertake any other indicated development 
and readjudicate the appellant's claim 
based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO or the AMC should 
issue a Supplemental Statement of the 
Case to the Veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


							(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


